Case 17-83476-CRJ13   Doc 44     Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                               Document      Page 1 of 10
Case 17-83476-CRJ13   Doc 44     Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                               Document      Page 2 of 10
Case 17-83476-CRJ13   Doc 44     Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                               Document      Page 3 of 10
Case 17-83476-CRJ13   Doc 44     Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                               Document      Page 4 of 10
Case 17-83476-CRJ13   Doc 44     Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                               Document      Page 5 of 10
Case 17-83476-CRJ13   Doc 44     Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                               Document      Page 6 of 10
Case 17-83476-CRJ13   Doc 44     Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                               Document      Page 7 of 10
Case 17-83476-CRJ13   Doc 44     Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                               Document      Page 8 of 10
Case 17-83476-CRJ13   Doc 44     Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                               Document      Page 9 of 10
Case 17-83476-CRJ13   Doc 44 Filed 10/02/18 Entered 10/02/18 12:07:54   Desc Main
                            Document    Page 10 of 10
